DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jeffrey C. Hood on March 15, 2021.
The application has been amended as follows: 
Claim 26, line 1, the word “non-transitory” has been inserted before the phrase “computer-readable”.
Claim 27, line 1, the phrase “non-transitory computer-readable” has been inserted before the word “medium”.
Allowable Subject Matter
Claims 1-17, 23 and 26-27 are allowed and renumbered to 1-20 respectively.
The following is an examiner’s statement of reasons for allowance:
Papasakellariou et al, US Pub. 2018/0351704, discloses a random access procedure on licensed and unlicensed carriers. Papasakellariou et al does not teach or fairly suggest all limitations recited in claims 1, 17 and 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/THAI D HOANG/           Primary Examiner, Art Unit 2463